Cite as 2015 Ark. App. 473

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-14-678


CALVIN TATUM                                      Opinion Delivered   September 16, 2015
                               APPELLANT
                                                  APPEAL FROM THE MONROE
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2012-82]

STATE OF ARKANSAS                                 HONORABLE RICHARD L.
                                  APPELLEE        PROCTOR, JUDGE

                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                                BART F. VIRDEN, Judge

       Appellant Calvin Tatum appeals from the Monroe County Circuit Court’s order

revoking his suspended imposition of sentence (SIS). Pursuant to Anders v. California, 386
U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k), Tatum’s attorney has filed a

motion to be relieved as counsel on the basis that there is no merit to the appeal. The motion

is accompanied by a brief containing an abstract and addendum of the proceedings below.

The no-merit brief includes all objections and motions decided adversely to Tatum, and

counsel explains in the argument portion of the brief why there is nothing in the record that

would arguably support an appeal. The clerk of this court served Tatum with a copy of his

counsel’s brief and notified him of his right to file a pro se statement of points for reversal.

Tatum filed pro se points, and the State filed a response thereto.

       On October 23, 2012, Tatum pleaded guilty to second-degree battery, and the court
                                 Cite as 2015 Ark. App. 473

suspended imposition of his sentence for three years and ordered him to pay $400 in fines

and court costs. The State filed a petition to revoke the SIS on August 20, 2013, alleging that

Tatum had been arrested for, and charged with, sexual assault and rape and that he had failed

to make any payments on his fine. Following a hearing, the trial court concluded that Tatum

had violated at least one of the terms and conditions of his SIS and sentenced him to serve

six years in prison.

       The test for filing a no-merit brief is not whether there is any reversible error but

whether an appeal would be wholly frivolous. Pledger v. State, 2015 Ark. App. 317. From our

review of the record and the brief presented to us, and after having considered Tatum’s pro

se points for reversal, we agree with counsel that an appeal would be wholly without merit.

Because we find compliance with Rule 4-3(k), we affirm the order of revocation and grant

counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLADWIN , C.J., and BROWN , J., agree.

       Robert M. “Robby” Golden, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                              2